Order
Per Curiam:
Mr. James Randolph appeals from the Judgment of the Circuit Court of Jackson County, Missouri, after a bench trial, in favor of Greg Jones, Richard Burton, and Daniel Fields. The court found that the evidence was insufficient to support Mr. Randolph’s claims for nuisance, trespass, interference with quiet enjoyment, assault, conspiracy, and aiding and abetting. Because a published opinion would have no precedential value, a memorandum of law *221has been provided to the parties. The judgment is affirmed. Rule 84.16(b).